Implementation of the first railway package directives (debate)
The next item is the debate on the oral question to the Commission by Brian Simpson, on behalf of the Committee on Transport and Tourism, on the implementation of the first railway package (Directives 2001/12/EC, 2001/13/EC and 2001/14/EC) - B7-0204/2010)
author. - Mr President, I do not think I will pull my punches here tonight in regard to this particular oral question on the implementation of the first railway package. You will be aware, Commissioner, that the three directives that make up the first railway package were adopted in 2001, with a deadline of March 2006 for their transposition into national law. It is my obligation, as Chair of the Transport Committee, to raise this issue with you now by way of this oral question.
Here we are, nine years later, debating the fact that 21 Member States had, by October 2009, failed to enact these directives and have now been sent reasoned opinions because of this failure. It beggars belief that, as we approach the revision of the first railway package, a number of states - including so-called influential states, including states that like to inform us of their pro-European credentials - have failed to enact this significant piece of European legislation. Those Member States should hang their heads in shame and remember and honour the obligations they gave to this Parliament in 2001.
It is one of politics' most bewildering facts that we can deliver throughout the European Union the single market in numerous areas, but we cannot deliver it in the railway sector. That is not a failure of this Parliament. That is a failure of the Member States, often supported by sections of the railway industry and, frankly, Parliament's patience is beginning to run out.
This oral question is born out of a frustration, a frustration that the law is being deliberately flouted and that as yet, the Commission has failed to bring Member States to book. We are now demanding to know what aspects in each failing Member State of each directive have not been enacted. We need to know why certain Member States have not correctly implemented these directives. We want to know which Member States are still resisting the concept of fair competition in the railway sector and deliberately protecting their own national companies.
We have concerns regarding the powers and independence of regulators and infrastructure managers in some of these Member States. We believe the lack of transparency and lack of harmonisation on infrastructure charges is leading to a protectionist practice and is acting as a break on delivering the single market to the railway sector, as well as stifling cross-border activity. If you add to this various national measures such as rolling stock taxes, then you have to question whether certain Member States ever intended to implement these directives in the first place.
Today, we need to know many things. We need to know how the Commission, via the recast, will facilitate the full implementation of the full railway package. Today, we need to know what the Commission is doing to enforce European law on this issue. Today, we need to know why it has taken so long for action to be taken against those Member States who have failed.
We on the Transport Committee often highlight the need for effective interoperability in the rail sector. Without that, and without the opening of national infrastructure, European rail freight is doomed. Transborder European passenger trains will be stifled. The single market will never be delivered, and the ERTMS will never happen.
The time has come to develop a true European perspective for our railway network, and the first step for that development is the first railway package. Without that first step being taken, then others cannot follow. We need direct action and we need it now. Let us name and shame those Member States that are failing, and let us take action against them now.
Vice-President of the Commission. - Mr President, I should like to thank Mr Simpson and the Committee on Transport and Tourism for initiating this discussion and for promoting competitiveness and openness in the railway sector. I have always had strong support in Parliament and I hope this will continue.
The report on rail market monitoring which the Commission published at the end of 2009 shows that the progressive decline of the railways since the 1970s has been stopped in all market segments after the opening of the market and adoption of the first package. So there are some positive notes as well.
However, the economic crisis has had a serious impact on rail, with rail freight operators losing up to 30% of their business; this crisis has highlighted and increased existing structural problems of the railways.
These problems are, on the one hand, linked to the economics of rail and the persisting financial weakness of some actors. A number of Member States still fail to ensure sufficient budget for the infrastructure managers. This not only results in underinvestment which undermines the quality and performance of the rail network; it also builds up indebtedness levels.
On the other hand, there are still economic and technical barriers to market entry. Very often, new entrants find themselves discriminated against, in particular, where incumbent rail operators also have indirect control over the provision and use of rail infrastructure.
The newly established regulatory bodies do not all have the necessary powers and independence to ensure fair and transparent market conditions. The Commission adopted a two-tier approach to tackle these problems: infringement procedures to address incorrect implementation of the rules, and changes to the rules when they were not clear or precise enough.
The first line of approach - infringement procedures - required a detailed analysis of the legal situation in all the 25 Member States that have railway systems and resulted in the reasoned opinions that were sent out in 2009. The main problems are, first, insufficient implementation of the provisions of the directive on track access charging; second, lack of independence of the infrastructure manager in relation to railway operators and the failure to ensure sufficient independence, resources and powers for the regulatory body.
The second line of approach was to take advantage of the announced process of recasting the existing rail packages to propose improvements to the existing rules on rail market access.
In parallel, we will pursue our holistic approach with a view to achieving a genuine internal market for rail. We will continue to promote the technical harmonisation of rail in conjunction with the European Railway Agency.
Mr President, Commissioner, ladies and gentlemen, if the Belgian painter Magritte had painted the first railway package directives, he would have written underneath 'These are not directives'. In fact, the whole debate that we have been having for some time seems, to me, almost surreal. In 2003, we decided that the transposition should be completed in 2006 and now, in 2010, we are asking why 21 countries are not doing what they themselves have put their signature to.
Liberalisation was intended to allow new players onto the market. That was the theory. In practice, things look rather different in this regard, too. Today, we are in a position in which - whether we are for or against liberalisation in this area - we have to assess this liberalisation and we are faced with the problem that it has largely not been transposed. The companies themselves - as we have seen in various countries - have made decisions in the name of liberalisation relating to staffing and technology that were not always pleasant, even though this liberalisation had not been transposed.
In the light of this, we have to conclude that, seen in this way, historical beneficiaries of the railways still hold the keys to the opening of the market in their hands - access to the tracks, technical interoperability, training and certification, to give just a few examples. With these keys, they can open the door to an open market, but they can also close it. That has been the case in most countries and it is still the case today.
Therefore, the proposals that you have made here and that we have briefly looked at represent an initial step. For me, in order to correctly assess liberalisation, it is important that we quickly carry out implementation or enforce it using the means available to the Commission or means that it still needs to grant itself.
Mr President, Commissioner, I should like to start by noting that rail freight's share of the market first decreased, from approximately 13% in 1995 to 10.5% in 2002, and then stabilised, whereas in the case of passenger transport, where liberalisation has also been unsuccessful or has not been implemented, we have actually seen an increase over recent years.
My main point in saying this is that market opening is just one instrument, and that a successful single European railway market actually requires a combination of measures. These include measures relating to market forces, of course, but also social ground rules, human resources aspects, more advanced interoperability - on which I believe we have a great deal more work to do - and indeed, sufficient instruments for financing infrastructure projects. Only if we tackle this in a consistent, coherent manner can we achieve our objective.
I have one more question for the Commissioner. We hear that a revision of the first railway package is indeed on the way. My question is: when can we expect this revision, and what does the Commissioner see as the main objective to be achieved by this means?
Mr President, Commissioner, in the hearing in the Committee on Transport and Tourism, I was very pleased to hear you say that the greatest thing that we have been able to achieve in Europe is mobility and freedom of movement for the people. With regard to the freedom of movement as well as the internal market, you also mentioned that it is essential not only for people to be able to move from A to B, but for goods to be able to do so too. In 1992, we adopted the internal market de facto in the European Parliament and, with the first railway package in 2001, we also created the conditions for the free internal market in the railway sector. It has already been said that it is now 2010 and we still do not have this in place. It is, in fact, shameful that 21 states are still setting up obstacles. This is protectionism - that has already been mentioned as well - and it is most regrettable that this is the case.
Of course, we now need to consider why this is the case. You mentioned the different rail systems, Commissioner, but that cannot be the only reason. In fact, there are still many countries that think they can escape this if they try to return to old times by saying that anything to do with the separation of infrastructures and services should not be taken so seriously. That is completely the wrong way to go.
I am also eager to see when you might be able to carry out this revision of the directive. I would also like to urge you specifically - and this has already been said by previous speakers - to be strict with the Member States. We of course come from different Member States, but within the transport sector, we are all agreed that it is very important finally to bring some order here. You are a new Commissioner so you are not to blame for what has - or has not - been done in the past. You therefore have a unique opportunity now to make progress relatively quickly in the railway sector and really take the internal market forward, and with it all European citizens, too. I am counting on this and I am already looking forward to seeing what you are going to do in the near future.
Mr President, Commissioner, the inspiration for the first railway package came almost 15 years ago. At the time, the priority objective, which of course I share, was for rail transport to increase its market share. Liberalisation, which was one of the ways to achieve this, is showing mixed and not always very conclusive results. It has already been said that rail transport's share of the freight market is stagnating whilst road transport is gaining market share.
At the same time, the number of travellers has increased considerably, even without any liberalisation process, and the high-speed rail network, which is built on the basis of cooperation rather than of competition, is quite a success.
In addition, you have mentioned newcomers. There are far too few of these newcomers, and many of them have been absorbed by large companies. Put another way, I am not sure that monopoly by large companies was the intended aim.
As regards application, if we consider the number of infringement procedures, there is, objectively speaking, a well-known problem, in other words, a lack of independence of the regulatory and appeals bodies, even where there is functional or institutional separation, and this separation may also entail other issues and costs relating to internal coordination.
Whilst awaiting your answers, Commissioner, I can only urge you to adopt a prudent attitude, which does not force the matter, which takes the holistic approach that you mentioned, which fully and objectively assesses the previous packages, but which makes a full assessment before taking the next step. This assessment must therefore be thorough and must include the issues of working conditions, security and safety, public service obligations and the lack of internalisation of external costs, before any further progress is made in the liberalisation process.
I should therefore be interested to hear what your priorities are in relation to this matter, given that some progress has been made - it has to be recognised and others have spoken about it - namely, improved transparency in accounts reporting, progress on interoperability, harmonisation of training and licences, and improved signalling and safety. Much remains to be done, however, and I shall insist on a prudent, thorough assessment that is free from taboos so that we do not progress too quickly to the following stages.
Ladies and gentlemen, when the European regulatory framework for railways was approved, we all hoped that it would lead to greater transparency in the financing of this sector of the economy and that new opportunities would be created for the involvement of new players. It seemed that the European rail transport sector was standing on the threshold of a new era. However, the hoped-for market liberalisation failed to materialise. As we all know, in 21 Member States, including the Czech Republic, there has been no proper implementation of the first railway package, while questions remain unresolved relating, in particular, to the opening of railway markets to economic competition.
The situation in the Czech Republic provides evidence of the fact that there is a real problem. Although the state has now taken the first steps, which allow the entry of other rail transport operators onto the market, in reality, the political will for allowing real competition on the railways is lacking. This is confirmed by the behaviour of the socialist leaders of various regions who, at the end of last year, concluded ten-year agreements with Czech rail company, České dráhy, with the option of a further five years for the provision of regional rail services, and all this without any form of public tender. Local leaders, who won four-year mandates in the elections, have therefore actually closed the railway market for 15 years. The monopoly holder, České dráhy, will not now be forced to improve its services in any way whatsoever, and this will have fatal consequences for the railways.
In this context, there is therefore a question as to whether the current debate on taxing employment benefits, which trade unionists have opened up in the Czech Republic, and the related threat of strikes, only serves in reality to distract attention from the real issues. The result of these issues is that rail transport is increasingly being relegated to the periphery of social and economic concern, while, on the contrary, road transport, so heavily criticised by the Greens, is logically growing in popularity. I would therefore like to urge the European Commission to increase its efforts to promote genuine liberalisation of the rail sector and to monitor closely whether the non-market behaviour of various actors is in accordance with European law.
I would like to begin by saying that I completely disagree with Mr Vlasák, whose government has also participated in what he himself is criticising. Now to the matter in hand. As the objective of this railway package was to open up the rail transport market by separating infrastructure, passenger transport and freight transport, it is possible to find out relatively easily whether the Member States, following transition periods of varying lengths, have fulfilled the formal requirements of the directive. What is not so easy to find out, and what the directive does not focus on, are the varying safety regulations of the individual states, the minimal conformity of work conditions for the crews that are manning the trains and the workers securing the operation of the infrastructure and the many differences in technical regulations. The ERTMS is supposed to be a magic formula that should technically unify both infrastructure and rolling stock. I am therefore looking forward to a clear answer concerning the compatibility of the EU rail network with the ERTMS standard. I have not heard one yet.
Perhaps this question has a bearing on the logically connected question of how the opening of the rail transport markets is being exploited at present by foreign and national entities in the various countries. I am not interested, of course, in the entities with interlinked ownership which provide regional transport services on a formally independent basis in countries such as Germany, for example, but in independent operators on the market.
I would like to end by emphasising that neither the first nor the subsequent railway packages will resolve the social conditions of employees. This may soon become a major problem for the opening up of the railway market. It is not acceptable to adopt the lowest possible standard as a solution.
on behalf of the EFD Group. - Mr President, to the disadvantage of the United Kingdom, the UK Government has implemented the EU rail package. This is mainly because, these days, the Lib-Lab-Con sit at Westminster and like to be told what to do, having given away control to the EU.
The separation of train operators and separation of the rail network is leading to major problems, courtesy of the EU. No wonder 21 countries are too wise to get caught in an EU rail web leading to mayhem on all stations to Brussels.
I am not a Socialist, but if you need an integrated transport system, then state ownership is best - and not separation into multiple private hands. Having six different companies on the network between Birmingham and Berlin will create a complete 'dog's breakfast', or should I say a 'Dachshunds Frühstück'.
When Eurorail is broken up to allow the surplus capacity to be run by different companies, we will no longer have rolling stock, just laughing stock.
Brian Simpson, who is responsible for this debate, is a member of the Labour Party. Labour was once Socialist, and he was elected by people who still think Labour is Socialist. Yet here he is, hiding in the EU, away from his faithful supporters. What is he calling for? He is calling for privatisation. More than that; he is calling for an EU model which does not work and is against the wishes of his own voters.
He is, in fact, the 'Fat Controller', creating fat pay packets for fat cats. The one thing that we can be sure of is that there is fat chance that this EU directive will be accepted, as it will derail the EU rail network.
(DE) Mr President, Commissioner, I welcome the review of the transposition of the first railway package and the planned recast. I believe that this review is long overdue. However, I regret the fact that the Commission is receiving no, or only insufficient, information from the Member States. That makes an efficient and honest assessment extremely difficult. However, it is not only necessary to make an assessment. We also need to urge the Member States to actually implement the necessary steps.
In any assessment, it is essential that importance be attached to the subject of safety. Have we learned from the recent negative experiences and will these be taken into account? That is my question. On this issue, the Commission is far too reticent towards the public, who are extremely concerned. This applies to quality, too. I would like to ask the Commission to consider how generally binding quality criteria can be set. A great deal has been said about inadequate quality, but it is not possible to measure this reliably. The lack of investment, which you have already mentioned, Commissioner, is also regrettable. Despite Cohesion Fund cofinancing, in most countries, investment in roads is still significantly higher than in the rail system. I would like, in this context, to mention ERTMS - this system categorically must be introduced across Europe for the network, but also for the rolling stock, in order to improve route safety.
I would warn against further steps in the direction of the planned liberalisation of national passenger transport. The initiatives already taken in this connection have shown that there are still many hurdles to be overcome and that the Commission would do well to first of all carry out a complete technical harmonisation and ensure the thorough transposition of the directives adopted.
(RO) Rail transport must be a priority in the EU's transport policy up to 2020, supporting such objectives as opening up competition, improving the national networks' interoperability and safety and developing the rail transport infrastructure.
However, competition must not be increased to the detriment of the safety or quality of rail services. I believe that the review of the first railway package must identify the problems facing the Member States that have received reasoned opinions from the Commission, along with a method for resolving them.
I wish to draw your attention to the fact that, due to the crisis, thousands of redundancies have been made in the rail transport sector, which may have an adverse impact on European rail transport. The ERTMS was implemented at the end of last year along approximately 2 700 km of railway lines in the European Union and it will be implemented along 24 000 km of railway lines by 2020. This means huge investment is required, and we are expecting, Commissioner, new solutions and financial instruments that are capable of providing the necessary funding, as well as investment in the appropriate modernisation of the rolling stock.
(PL) In my country, we have a saying, a proverb, which says that if one person tells you that you are drunk, you do not have to worry about it, but when five people tell you that you are drunk, you had better go to bed, lie down and go to sleep.
If only one or two Member States had not introduced this first package, we would be able to impose sanctions today and fulminate in this Chamber, but if twenty-something Member States have not introduced this package, then perhaps the package - to put it mildly - is not the best. Perhaps the cause lies here, or the problem is this. If I hear substantial criticism a moment ago from my fellow Member from the United Kingdom, and in fact, that country has introduced the package, one might wonder if use of the package is, in fact, completely appropriate.
There is, of course, the other side of the coin - in the context of accidents, which we also spoke about, here, two hours ago, during Question Time with the Commission. I am thinking of the matter of safety. From this point of view, safety is, indeed, increased. The Vice-President of the Commission, Mr Kallas, drew attention to a significant problem when he said that a number of Member States are not investing in railways and that the possibilities for investment in infrastructure are not being realised. One such country is my country of Poland where, in the last two years, there has been a kind of collapse in terms of financing of the railways, with all the results that this brings.
Finally, I think that very easy definitions and very easy recipes are, by definition, suspect.
(FR) Mr President, some people here are bemoaning the difficulties and the slow progress in implementing the first railway package directives. As for me, I am pleased about this. In my country, in my region, we are fighting with the railway unions and with the users' committees to ensure that these wicked directives are not applied and are thus consigned to the dustbin of history.
In France, one of the challenges of the regional elections is precisely the fact that the regional councils are blocking implementation of the Public Service Obligation (PSO) regulation on the opening up to competition of regional rail transport. We do not want a twospeed railway whereby private companies have the market in fast, comfortable business trains with reserved seats whose fares only the wealthy can afford, whilst the public has unsafe, uncomfortable, antiquated second class trains for the poor.
Each passing day proves this: the separation of the infrastructure from the business of transport imposed by the directives so as to enable the system to be opened up to brutal competition is a technical and organisational nonsense that is costly both to taxpayers and to users. Whilst it is useful to the big corporations, it is dislocating public transport and is responsible for the declining state of the network and of safety. The directives mentioned also destroy jobs and constitute a theft of public property for the benefit of private interests.
(SK) With the adoption of three sets of directives governing traffic on railway lines, the European Commission has taken over joint responsibility for the organisation of railway transport in the European Union.
There is no doubt that implementation of new railway rules into the various national laws may bring certain problems and price rises. However, it is definitely in our common interest to have well-organised transport and a well-operating rail transport structure as a meaningful alternative, in particular, to road transport, which undoubtedly places a very significant burden on our environment. Therefore, it is certainly correct to speak openly about the problems that have been hampering more rapid development of rail transport. Not just rules though, but also an insight into the future may be in our interest.
European railways from three points of the compass end in coastal ports, while in the eastern direction, the railway lines run as far as the Pacific. Good links between European railways on the EU's eastern border would open new opportunities for European carriers to transport goods. And therefore, if high-speed rail lines could be successfully extended from Paris to Vienna and Bratislava in the near future and, at the same time, a wide-gauge line could be extended from Čierna and Tisou at the Ukrainian border to Bratislava and Vienna, then three different railway systems - classic rail, high-speed and wide-gauge - would meet at a section between Bratislava and Vienna. In conjunction with two airports - Vienna and Bratislava, two ports on the Danube River - Vienna and Bratislava again, and motorway junctions, a new and important logistics and transportation hub is being created right in the centre of Europe.
There is no dispute that, in addition to maintaining and specifying the rules, we still have significant reserves to effectively increase the dynamics of rail transport. We only need to look at the investment opportunities and possibly toward making the rules more precise, as well as investing in new projects to support rail transport so that it will become more profitable and better able to serve the citizens of Europe.
). - (IT) Mr President, Commissioner, ladies and gentlemen, in this period, we have been talking a great deal about transport planning and we will be talking about it in the next period as well. I believe that it is discouraging to begin with the revision of the first package in light of what has happened up to now. We therefore need to be bolder in order to try and turn things around. I believe that everything rests on and revolves around three main points.
The first point, in my opinion, is the liberalisation of railway transport to create competition and stimulate competitiveness, obviously with clear and transparent rules for all, as has already been mentioned. The second key point is interoperability between the Member States and between the various internal modes of railway transport. The third point is, of course, safety, and safety certification has to be a prerequisite for obtaining a licence to operate. Still on the subject of safety, and in view of the common market, it is not enough to penalise the inefficiency of the States relative to the regulatory bodies: the powers of the European Railway Agency need to be broadened so as to give it greater authority over inspections and controls.
I believe that these are the efforts we have to make in the forthcoming period as we work towards the sustainable future of transport, the revision of the Trans-European Transport Networks (TEN-T) and freight transport, which is already under way in our committee and, not least, this revision that we must take control of and carry out in order to change the path that has been taken up to this point.
(ES) Mr President, my country was one of the 20 issued with a warning in October 2009, and I can assure you that we have since got moving on this issue.
It is not for nothing that Spain heads the list of European Union countries whose passenger rail transportation increased the most in 2007-2008. Goods transportation, however, is another matter.
Yet I would ask you this, Commissioner: when an outlying country is separated from Europe by a mountain range more than 500 kilometres in length - the Pyrenees - which railways can only cross at either end and which requires the axles to be changed on every train that crosses the border, on account of the different track width passed on to us by a long history of autarchies, what can possibly be the incentive for other operators to cross the border with France when there are so many obstacles? Even though Deutsche Bahn has bought Transfesa, it is still having a difficult time.
For that reason, I sincerely believe that, as well as the stick of warnings and sanctions my fellow Members are requesting, we need the carrot of European-level infrastructures. Trans-European networks are urgently required.
This is why we urgently need to give a definitive push to ambitious cross-border railway projects such as the central Pyrenees crossing, with a low-level tunnel devoted to goods transportation. That will oblige the more protectionist, reticent Member States to join the north-south, east-west railway network that Europe needs for its 2020 strategy.
author. - Mr President, I was named by one of the Members opposite. Mr Nattrass made some very personal remarks against me before sneaking out of the Chamber without listening to the debate. Of course, this is a man who would not know one end of a railway locomotive from the other and whose expertise is restricted to Thomas the Tank Engine.
I do appreciate that UKIP have no idea with regard to manners and parliamentary procedure; this was evident recently in Brussels. However, as a democrat adhering to democratic principles and procedures, I presented this oral question on behalf of the Committee on Transport and Tourism as its Chair, which it is my proud duty to do. That is why I delivered it as such, so I really do not think I should be subjected to abuse from the other side of the Chamber from that group of rogues.
As an aside, I just thought I would mention in passing that, under the Labour Government in the United Kingdom, railway patronage has increased 20% over recent years - even on the route from London to Birmingham!
(DE) Mr President, Commissioner, ladies and gentlemen, let me simply tell you about a personal experience. I live on an important rail route - the route via the Brenner Pass to Verona. The Italian national railways have been neglecting both goods and passenger transport here for years. Austrian railways now travel this route five times a day. However, no timetables for this are provided at Italian railway stations, nor do they issue tickets. Now, the reconstruction of this route at a cost of around EUR 20 billion is currently being considered and the European Union has also invested a lot of money in this. So we can see how absurd things sometimes are in this area. It is not always the very big things that make the issue complicated; sometimes it is the small things.
For this reason, Commissioner, I urge you to take decisive action here, to impose sanctions and to actively ensure that the Commission's directives are complied with.
(PT) Mr President, it is now apparent what has been the true objective of the so-called railway package, which was launched with the stated aim, a laudable one, of setting up connection points which would secure interoperability. The real intention, which we denounced at the time, was to open up rail transport, particularly that of merchandise, to competition and private interests, as a first step towards the complete liberalisation of the sector at Community level.
As in other instances of liberalisation, the process begins by making the most out of the fact that something does not operate well at a particular time, neglecting the real causes of such situations, particularly the years of persistent policies of dismantling and neglecting the public sector, in order to justify liberalising measures and to promote the aforementioned competition, without any real reflection on how or why it will improve matters. Experience, as we have already heard here today, shows us quite the opposite: liberalisation is the cause of, and not the solution to, the principal problems of the sector, most obviously of all those relating to the quality and accessibility of the services and the rights of workers.
There can be no doubt that public investment in the railway sector is of a strategic nature for energy and environmental reasons, but it must not take place to serve the profit seeking of those large private interests which are intent on taking control of this vital public sector in every country through its liberalisation at the level of the EU internal market.
(RO) I would like to mention again the situation which faces trained and accredited rail sector staff during a time of crisis.
In Romania, more than 6 000 redundancies will be made in the rail transport sector during this period. The European Social Fund and the European Globalisation Adjustment Fund will certainly be mobilised to support those affected, but these are only temporary solutions. This is why, Commissioner, I hope that we will manage to devise together a strategy promoting the sustainable development of rail transport so that we can offer safe, good-quality services and jobs for qualified staff in the rail transport sector.
Vice-President of the Commission. - Mr President, I wish to thank the honourable Members for their remarks. We will have ample opportunity to discuss the recasting of the first railway package. I just want to reply to some remarks.
First, information about the 21 Member States and the concrete reasons why the reasoned opinion was sent is public information, so anybody who wants can get that information.
This first railway package has very good intentions: to remove barriers and to improve the conditions for better functioning of transport. We will pursue the same goal with the recasting of the package. The problem is not that the package was bad, but that implementation was insufficient. Barriers still exist and resistance to removing barriers is still very strong. We must change the old system of state-owned monopolies with great privileges and no interoperability. We must change that system and improve interoperability. That is the purpose of developing this railway reform.
The problem is precisely that this has not been completed. We must, of course, always balance all the steps taken with quality control. That is also where the railway package has ideas, such as on how to strengthen the role of regulatory agencies. The problem is that the regulatory agencies remain very mixed in with the interests of state-owned companies. You cannot then expect a high level of quality control.
These issues must and will be addressed in the recasting of the railway package, and perhaps in other strategic documents as well. Adequate financing remains a very big problem, and we need to find innovative ways to finance the bottlenecks. Many Members mentioned the need for investment. We must combine all possible tools and find new tools to pinpoint resources for investment in railways, including modern traffic management systems, booking systems for buying tickets in the same way as for air transport, and also better connect eastern Europe to western Europe, which is another substantial problem.
The detailed list of all the elements in the process of preparing this recast railway package is very long. I would be very happy to come back to you with concrete proposals once we have the concrete legislative documents.
The debate is closed.
Written statements (Rule 149)
I welcome the fact that by announcing the first railway package, the European Commission started a process which can be considered as the first step in harmonising railway services within Europe. However, the fact that the transposition of the three directives included in the package caused serious problems for 21 Member States created a serious difficulty which could hinder the proper transposition of any further packages. I draw the European Commission's attention to a contradiction between the high level of economic and efficiency requirements laid down in connection with railway systems in Europe, on the one hand, and the positive effect of the railway on regional development, improving the mobility of rural populations and people with disabilities, and the environment, on the other. I suggest that the Commission resolves this contradiction by finding an appropriate balance and compromise, bearing in mind the clarification of the principle of cost sharing between Member States and the European Union, and the importance of establishing harmonised transport within the EU. A healthy competition involving all participants of the industry should be developed, where the actual competition is between individual and public transportation rather than between the different modes of public transport.
A problem for the proper functioning of the railway market in the new Member States and, in turn, a factor which restricts liberalisation of the market, is the incorrect financing of the railways, in other words, a lack of sufficient means to maintain the railway infrastructure. This results in high access prices and, as a consequence, restricts the competitiveness of this branch of the transportation industry because of the high costs of transport. A further problem is the underfunding of services which are a public service, a result of which is the debts of companies operating in the passenger sector. This then limits the possibilities for investment, for example, in new rolling stock. In the context of appropriate regulation of the European railway market, it is essential to strengthen the national market regulators. By strengthening, I mean increasing their independence and effectiveness, improving the quality of staff, etc. It would also appear to be legitimate to establish a European market regulator, which will monitor correct performance of functions assigned to national regulators and report directly to the European Commission on any irregularities found.